DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 24 November 2020.
Claims 1-50 have been cancelled.
Claims 51-69 have been added.
Claims 51-69 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 are being considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application(s) 15/561,981 (now Patent No. 10,902,526) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Double Patenting
Claims 51-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 30, and 33-43 of copending Application No. 15/561,981 (now Patent No. 10,902,526). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/102,603
15/561,981
1. A method of presenting, on a display interface, a visual consciousness affect representation of one or more shares posted on a website and/or a client device application, said method comprising: retrieving or receiving, from memory of a client device and/or a server, one or more of said shares posted on said display interface of said website and/or client device application presented on one or more client devices, each of said shares contains one or more submissions, and wherein said submissions include at least one of icons, text, audio, and/or video; arriving at, using a client module on said client device and/or a server module on said server, a dominant category of one or more of said shares; conveying, using said client module and/or said server module, said dominant category of one or more of said shares posted on said website and/or said client device application from said client device and/or said server to said website and/or said client device application presented on a plurality of said client devices; visually presenting, on said display interface of said plurality of client devices, one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares, wherein said consciousness affect representation appears adjacent to one or more of said shares, and wherein said consciousness affect representation is based on said dominant category of one or more of said shares posted on said website and/or said client device application
1. A method of presenting, on a display interface, a visual consciousness affect representation of one or more shares posted on a social media website and/or a social media client device application, said method comprising: retrieving or receiving, from memory of a client device and/or a server, one or more of said shares posted on said display interface of said social media website and/or said social media client device application presented on one or more client devices, each of said shares contains one or more submissions and an intensity information accompanying each of one or more of said submissions, and wherein said submissions include at least one of icons, text, audio, and/or video; arriving at, using a client module on said client device and/or a server module on said server, a dominant category of one or more of said shares, said arriving at comprising: identifying in each of said submissions, information relating to one or more consciousness input types; extracting, from said information relating to one or more of said consciousness input types, information relating to one or more categories of each of said consciousness input types (“categories”) to generate a list identifying one or more extracted categories from each of said submissions; assigning, based on an age of each of said submissions, a contribution value to each of said submissions and assigning a predetermined value to each of said extracted categories from each of said submissions and wherein said predetermined value assigned to said category at least partially depends on said intensity of said category; determining, for each of said submissions, a submission's category contribution value, which represents a contribution of each of said submissions to each of said extracted categories present in said list, and wherein said submission's category contribution value equals a product of said contribution value and said predetermined value; and adding said submission's category contribution value for each of said submissions to arrive at a total contribution value for each said category present in one or more of said shares and wherein said dominant category is said category with a highest total contribution value; calculating, using said client module on said client device and/or said server module on said server, an intensity of said dominant category of one or more of said shares, said calculating comprising: sorting one or more of said total contribution values in descending order and establishing one of said extracted categories associated with a highest total contribution value as a dominant category; adding said predetermined values for each of said submissions that contributes to said dominant category and arriving at a total of predetermined values; adding number of submissions that contribute to said dominant category and arriving at a total number of submissions; dividing said total of predetermined values by said total number of submissions to arrive at a dominant reference value; determining said intensity of said dominant category in one or more shares to be of a calculated value based upon comparison of said dominant reference value with said default intensity value for said dominant category; and conveying, using said client module and/or said server module, said dominant category of one or more of said shares posted on said social media website and/or said social media client device application and said dominant reference value associated with said dominant category from said client device and/or said server to said social media website and/or said social media client device application presented on a plurality of said client devices; visually presenting, on said display interface of said plurality of client devices, one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares, wherein said consciousness affect representation appears adjacent to one or more of said shares, wherein said consciousness affect representation is based on said dominant category of one or more of said shares posted on said social media website and/or said social media client device application, wherein said visual consciousness affect representation is chosen from a group comprising color, weather pattern, image, and animation, and wherein said visual consciousness affect representation is of a predetermined size, such that said predetermined size depends upon said calculated value obtained from said determining said intensity of said dominant category


The independent claim 28 of the copending Application No. 15/561,981 are not identical to the instant claims 51 and 66 but however claim the same inventive concept of conveying dominant categories of consciousness affects within shared posts (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘981 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claim 66 are rejected under the same rationale, mutatis mutandis.
Dependent claims 30, and 33-43 of co-pending application 16/842,533 recite substantially similar subject matter as the instant claims 52-65 and 67-69.  The claims are also rejected for their dependencies on claims 51 and 69.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
Claim Rejections - 35 USC § 112(a), or 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 69 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 69, the claim recites the limitation " determining the health and/or safety of one or more of said patients." The specification lacks sufficient description and support for this step. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The claim seeks to patent some sort of determination of a patient’s health and/or safety while the specification does not describe the “determining” with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed. As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.  The only mention in the specification [0207] is how  “As a result, the medical staff is in good position to make informed decisions in real time regarding the effectiveness of the drug and/or the health and/or safety of the patient.”  This is, at best, a recitation of the end result of such a determining step.  There is no further discussion, in the brief, the claims, or the originally filed disclosure, describing the particular technologic knowledge upon which the claimed invention is based. Examiner asserts that this is evidence that this step was not described in such a way as to convey that the inventors had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112(b), or 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-58 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 52, 53, and 58, the claim recites “spiritual insight” which is vague and indefinite.  
Regarding claim 54, the terms “love, no love, joy, sad, concerned, annoyed, trust, defiant, peaceful, aggressive, accept, reject, interested, distracted, optimistic and doubtful” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, these terms are all completely subjective to not only the person or user sharing, but also the person, user or system/method attempting to convey said terms.  These terms also have a myriad of synonyms which also does not adequately provide a standard for ascertaining the relative, subjective terms.  
Regarding claim 55, the terms “understood, solve, recognize, sight, hear, smell, touch, and taste” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, these terms are all completely subjective to not only the person or user sharing, but also the person, user or system/method attempting to convey said terms.  These terms also have a myriad of synonyms which also does not adequately provide a standard for ascertaining the relative, subjective terms.
Regarding claim 56, the terms “fit, not fit, energetic, tired, healthy, sick, hungry and full” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, these terms are all completely subjective to not only the person or user sharing, but also the person, user or system/method attempting to convey said terms.  These terms also have a myriad of synonyms which also does not adequately provide a standard for ascertaining the relative, subjective terms.
Regarding claim 57, the terms “attraction, repulsion, calm, unrest, anticipate, remember, solitude, and congestion” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, these terms are all completely subjective to not only the person or user sharing, but also the person, user or system/method attempting to convey said terms.  These terms also have a myriad of synonyms which also does not adequately provide a standard for ascertaining the relative, subjective terms.
Regarding claim 58, the terms “hug, missing, energy, shield, flash, deja vu, presence, and universe” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, these terms are all completely subjective to not only the person or user sharing, but also the person, user or system/method attempting to convey said terms.  These terms also have a myriad of synonyms which also does not adequately provide a standard for ascertaining the relative, subjective terms.
Regarding claim 58, the claim recites the limitation "said spiritual insight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 69, the claim recites “determining the health and/or safety of one or more of said patients” which is vague and indefinite.  

Claim Rejections - 35 USC § 112(d), or 35 USC § 112, fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 53-58 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are further limiting a single option each from a Markush group from claim 52 and thus potentially fails to limit the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-69 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) conveying dominant categories of consciousness affects within shared posts which is an abstract idea of a mental process as well as the abstract idea of organizing human activities.
The limitations of “arriving at, a dominant category of one or more of said shares; conveying, said dominant category of one or more of said shares posted,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “using a client module,” (or “using said medical device module and/or said server module in claim 66) nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “using a client module,” (or “using said medical device module and/or said server module in claim 66)” language, “arriving” and “conveying” in the context of this claim encompasses the user manually collecting shared posts (organizing human activities including social activities) and manually reading the shared posts to determine what sort of conscious affect is dominant (a mental judgement or evaluation).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activities, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” grouping (s)of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “retrieving or receiving” and “visually presenting” are simply extrasolution data gathering and post solution output activities respectively.  Next, the claim only recites one additional element – using a client module or medical device and/or server module to perform the steps. The module or medical device in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “display interface, “website,” “memory of a client device and/or server,” “client module,” “medical device,” “medical device application” and “communications” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a client module or medical device and/or server module to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 52-58 are dependent on claim 51 and include all the limitations of claim 51.  Therefore, claims 52-58 recite the same abstract idea of “conveying dominant categories of consciousness affects within shared posts.”  The claims recite the additional limitations further limiting the categories and data therein, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 51 and 66, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 59-60 are dependent on claim 51 and include all the limitations of claim 51.  Therefore, claims 59-60 recite the same abstract idea of “conveying dominant categories of consciousness affects within shared posts.”  The claims recite the additional limitations further limiting the shares, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 51 and 66, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 61-65 are dependent on claim 51 and include all the limitations of claim 51.  Therefore, claims 61-65 recite the same abstract idea of “conveying dominant categories of consciousness affects within shared posts.”  The claims recite the additional limitations further limiting how the consciousness affect is visually presented by introducing concepts such as location, baseline, time, and intensity, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 51 and 66, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 67-68 are dependent on claim 66 and include all the limitations of claim 66.  Therefore, claims 61-65 recite the same abstract idea of “conveying dominant categories of consciousness affects within shared posts.”  The claims recite the additional limitations further limiting the submissions are received, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 51 and 66, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 69 is dependent on claim 67 and subsequently depends on claim 66, and include all the limitations of claim 66.  Therefore, claim 69 recites the same abstract idea of “conveying dominant categories of consciousness affects within shared posts.”  The claim recites the additional limitations further including determination of a patient’s health and/or safety, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 51 and 66, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 51-69 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 51-69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Froloff (US Patent No. 7,720,784).

As per claim 51, Froloff discloses a method of presenting, on a display interface, a visual consciousness affect representation of one or more shares posted on a website and/or a client device application, said method comprising (hardware, computer system and instructions, Froloff Col. 14 lines 20-67; process and use emotive intelligence in games, email, ecommerce, PDAs/cells, Operating Systems and Interfaces, etc, to enhance and improve their functionality using El, Col. 5 lines 11-14; see also Col. 16 lines 14-28 discussing receiving physical signals from external stimuli): 
retrieving or receiving, from memory of a client device and/or a server, one or more of said shares posted on said display interface of said website and/or client device application presented on one or more client devices, each of said shares contains one or more submissions, and wherein said submissions include at least one of icons, text, audio, and/or video (Artificial emotive intelligence can be applied to characters by endowing them with or representing them as software entities with emotive states and associated intensities, and threshold values that trigger actions. This set of emotive state entities would constitute the character emotive inventory, much like our own emotional makeup. Thus scenario events and circumstances trigger specific character emotive states/intensities from an emotive inventory, and these emotive signals exceed the set thresholds they trigger character actions. Character actions occur based on the reactions of emotive states, intensities, and thresholds reached, thus providing autonomy and intelligence to the character. A prosodic interface fed from a source of text and emotive content endows a machine character with perceived emotional intelligence, Froloff Col. 12 line 58-Col. 13 line 4; natural language parsers, generally represented by action text string or words; Col. 19 lines 31-57); 
arriving at, using a client module on said client device and/or a server module on said server, a dominant category of one or more of said shares (emotive state and intensity, Froloff Col. 19 lines 41-57) (Examiner notes the emotive state as the equivalent to the conscious affect); 
conveying, using said client module and/or said server module, said dominant category of one or more of said shares posted on said website and/or said client device application from said client device and/or said server to said website and/or said client device application presented on a plurality of said client devices (The software system might be installed at the phone exchange or in an intelligent answering machine, where it will listen to incoming messages and send the recipient a text message along with an emoticon indicating whether the message is urgent, happy, excited or formal. As machines and devices do more and more, emotional intelligence must be introduced so that software can serve us better. Currently, these external means to bring in emotive intelligence are limited, not cohesive, making them islands without bridges to connect these kinds of applications with other applications, Froloff Col. 8 lines 28-39; see also Col. 12 lines 34-57 discussing sending of the emotive content); 
visually presenting, on said display interface of said plurality of client devices, one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares, wherein said consciousness affect representation appears adjacent to one or more of said shares, and wherein said consciousness affect representation is based on said dominant category of one or more of said shares posted on said website and/or said client device application (process and use emotive intelligence in games, email, ecommerce, PDAs/cells, Operating Systems and Interfaces, etc, to enhance and improve their functionality using El, Froloff Col. 5 lines 11-14; Simultaneously, the character and character actions would be displaying emotive expressions corresponding to emotive states with associated emotive intensities, morphing character display expressions with corresponding character emotive state and associated intensity changes. This can further be synchronized with prosodically outputting character text and visual display corresponding to associated emotive state and associated intensity. The result would provide a fully intelligent multi-dimensional character that can autonomously function in responding action, outwardly display emotional changes morphed in direct correlation to the emotive shifts and emotively justifiable prosodically enabled verbal output, Col. 28 lines 14-25).

As per claim 52, Froloff discloses as shown above with respect to claim 51.  Froloff further discloses wherein each of said one or more shares includes at least one input chosen from a group comprising emotional state input (emotive state and intensity, Froloff Col. 19 lines 41-57), reasoned input (gut feel, Col. 18 lines 22-38), location information input (real-time, geographic distance, Col. 24 lines 48-67), physical awareness input (pain/pleasure, Col. 22 line 38-Col. 23 line 19) and spiritual insight input (meditative, peaceful, Fig. 4A-4D and Col. 19 lines 26-32).

As per claim 53, Froloff discloses as shown above with respect to claim 52.  Froloff further discloses wherein said emotional state input represents an emotional state (emotive state and intensity, Froloff Col. 19 lines 41-57), said reasoned input represents an expression of said user (gut feel, Col. 18 lines 22-38), said location information input represents location of said client devices (real-time, geographic distance, Col. 24 lines 48-67), said physical awareness input includes one information, associated with said user and chosen from a group comprising general health information, body type and biology awareness (pain/pleasure, Col. 22 line 38-Col. 23 line 19), and spiritual insight input represents an extra sense of presence or purpose associated one or more of said users (meditative, peaceful, Fig. 4A-4D and Col. 19 lines 26-32; see also emotive state words and the use of a thesaurus for translation, Col. 22 lines 52-57).

As per claim 54, Froloff discloses as shown above with respect to claim 52.  Froloff further discloses wherein said emotional state input includes one category chosen from a group comprising love, no love, joy, sad, concerned, annoyed, trust, defiant, peaceful, aggressive, accept, reject, interested, distracted, optimistic and doubtful, and said emotional state input is not the same as reasoned input, physical awareness input, location information input and spiritual insight input (aggressive, annoyed, optimistic, Froloff Fig. 4A-4D; see also emotive state words and the use of a thesaurus for translation, Col. 22 lines 52-57) (Examiner notes the ability to use a thesaurus to translate emotional state terms as the equivalent to having the group comprising love, no love, joy, sad, concerned, annoyed, trust, defiant, peaceful, aggressive, accept, reject, interested, distracted, optimistic and doubtful).

As per claim 55, Froloff discloses as shown above with respect to claim 52.  Froloff further discloses wherein said reasoned input includes one category chosen from a group comprising understood, solve, recognize, sight, hear, smell, touch, and taste, and said reasoned input is not the same as emotional state input, physical awareness input, location information input and spiritual insight input (puzzled, undecided, Froloff Fig. 4A-4D; confused, Col. 27 lines 54-67; see also emotive state words and the use of a thesaurus for translation, Col. 22 lines 52-57) (Examiner notes the ability to use a thesaurus to translate emotional state terms as the equivalent to having the a group comprising understood, solve, recognize, sight, hear, smell, touch, and taste).

As per claim 56, Froloff discloses as shown above with respect to claim 52.  Froloff further discloses wherein said physical awareness input includes one category chosen from a group comprising fit, not fit, energetic, tired, healthy, sick, hungry and full, and said physical awareness is not the same as emotional state input, reasoned input, location information input and spiritual insight input (hunger, Froloff Col. 9 lines 25-41; see also emotive state words and the use of a thesaurus for translation, Col. 22 lines 52-57) (Examiner notes the ability to use a thesaurus to translate emotional state terms as the equivalent to having the group comprising fit, not fit, energetic, tired, healthy, sick, hungry and full).

As per claim 57, Froloff discloses as shown above with respect to claim 52.  Froloff further discloses wherein said location information input includes one category chosen from a group comprising attraction, repulsion, calm, unrest, anticipate, remember, solitude, and congestion, and said location information input is not the same as emotional state input, reasoned input, physical awareness input, and spiritual insight input (aroused, loved, love struck, Froloff Fig. 4A-4D; confused, Col. 27 lines 54-67; see also emotive state words and the use of a thesaurus for translation, Col. 22 lines 52-57) (Examiner notes the ability to use a thesaurus to translate emotional state terms as the equivalent to having the group comprising attraction, repulsion, calm, unrest, anticipate, remember, solitude, and congestion).

As per claim 58, Froloff discloses as shown above with respect to claim 51.  Froloff further discloses wherein said spiritual insight input includes one category chosen from a group comprising hug, missing, energy, shield, flash, deja vu, presence, and universe, and said reasoned input is not the same as emotional state input, physical awareness input, location information input and reasoned input (grieving, meditative, peaceful, Froloff Fig. 4A-4D and Col. 19 lines 26-32) (Examiner notes the meditative and peaceful aspects as the equivalent to energy, presence and universe).

As per claim 59, Froloff discloses as shown above with respect to claim 51.  Froloff further discloses wherein one or more of said shares is associated with one or more users  (process and use emotive intelligence in games, email, ecommerce, PDAs/cells, Operating Systems and Interfaces, etc, to enhance and improve their functionality using El, Froloff Col. 5 lines 11-14; Simultaneously, the character and character actions would be displaying emotive expressions corresponding to emotive states with associated emotive intensities, morphing character display expressions with corresponding character emotive state and associated intensity changes. This can further be synchronized with prosodically outputting character text and visual display corresponding to associated emotive state and associated intensity. The result would provide a fully intelligent multi-dimensional character that can autonomously function in responding action, outwardly display emotional changes morphed in direct correlation to the emotive shifts and emotively justifiable prosodically enabled verbal output, Col. 28 lines 14-25).

As per claim 60, Froloff discloses as shown above with respect to claim 59.  Froloff further discloses wherein one or more of said shares is associated with one or more users, wherein said retrieving or receiving one or more of said shares includes receiving location information associated with one or more of said users, and wherein said visually presenting said visual consciousness affect representation corresponding to one or more of said shares is also based on said location information associated with one or more of said users  (real-time, geographic distance, Froloff Col. 24 lines 48-67; capture and process geographic constraints, Col. 12 lines 44-57).

As per claim 61, Froloff discloses as shown above with respect to claim 60.  Froloff further discloses wherein said location information includes location of said client device and said retrieving or receiving one or more of said shares includes obtaining said location information from one source that is chosen from a group comprising satellite, global positioning system ("GPS"), 802.11 ("WiFi"), sensor, and radio frequency (WAN, LAN, cell/PDA, Froloff Col. 15 line 30-Col. 16 line 7).

As per claim 62, Froloff discloses as shown above with respect to claim 60.  Froloff further discloses further comprising establishing, for one or more users, a baseline consciousness affect representation at said particular location (Google currently provides a cell-phone service whereby the consumer dials a number on their cell/PDA and all the pizza establishments within a certain radius are identified and phone numbers provided. Application of emotive intelligence would anticipate such needs from the hunger feeling. In a scenario wherein one comes home and issues a command "Computer, I'm feeling extremely hungry", the home interface application may check a list of favorite meals which can be prepared within the time set for "extremely", 10-15 minutes, check the refrigerator and cupboards for available ingredients and let consumer know instantly what they have available and a list of restaurants within X radius which can be called beforehand by computer to ascertain wait time or to establish a reservation should that be necessary. This is all that a companion might do in knowing that you are "extremely hungry", thus this intelligence can also be programmed with the input of feelings, Froloff Col. 9 lines 25-41).

As per claim 63, Froloff discloses as shown above with respect to claim 62.  Froloff further discloses wherein said establishing includes identifying, for a particular time in a duration, said baseline consciousness affect representation at said particular location, and wherein said duration includes one member chosen from a group comprising minute, hour, day, week, month, year, decade and century (based upon desired time constraint, Froloff Col. 9 lines 42-51).

As per claim 64, Froloff discloses as shown above with respect to claim 51.  Froloff further discloses further comprising: computing, using said client device and/or said server, different said consciousness affects representations at different instances in time for a particular location information; and visually presenting, on said display interface of said plurality of client devices and for said particular location information, different said consciousness affect representations (Thus emotive intelligence narrows an author's search for providers desiring to satisfy a particular market customized needs, needs that include temporal and geographical constraints. Temporal constraints are inferred from the text and emotive intensity; geographic constraints are authors' location, providers' location and the effort/time it generally takes to provide the good/service required. Furthermore, before and after service emotive content shifts can be processed to alter further service in a customized fashion based on author satisfaction as calculated using a net pain-pleasure of given customer feelings. These feelings can travel in sequences and have priorities, and in an embodiment of the invention a model is given below to accommodate those challenges, Froloff Col. 12 lines 44-57).

As per claim 64, Froloff discloses as shown above with respect to claim 51.  Froloff further discloses retrieving or receiving, from memory of a client device and/or a server, an intensity information accompanying each of one or more of said submissions; determining, using said client module on said client device and/or said server module on said server, an intensity of said dominant category of one or more of said shares; conveying, using said client module and/or said server module, said intensity of said dominant category of one or more of said shares to said website and/or said client device application presented on a plurality of said client devices; and visually presenting said visual consciousness affect representation of a predetermined size, such that said predetermined size depends upon said intensity of said dominant category (emotive state and intensity, Froloff Col. 19 lines 41-57).

As per claim 51, Froloff discloses a method of presenting, on a display interface, a visual consciousness affect representation of one or more shares posted on a medical device application, said method comprising (hardware, computer system and instructions, Froloff Col. 14 lines 20-67; process and use emotive intelligence in games, email, ecommerce, PDAs/cells, Operating Systems and Interfaces, etc, to enhance and improve their functionality using El, Col. 5 lines 11-14; see also Col. 16 lines 14-28 discussing receiving physical signals from external stimuli): 
retrieving or receiving, from memory of a medical device and/or a server, one or more of said shares posted on said display interface of said medical application presented on one or more medical devices, each of said shares contains one or more submissions, and wherein said submissions include at least one of icons, text, audio, and/or video (Artificial emotive intelligence can be applied to characters by endowing them with or representing them as software entities with emotive states and associated intensities, and threshold values that trigger actions. This set of emotive state entities would constitute the character emotive inventory, much like our own emotional makeup. Thus scenario events and circumstances trigger specific character emotive states/intensities from an emotive inventory, and these emotive signals exceed the set thresholds they trigger character actions. Character actions occur based on the reactions of emotive states, intensities, and thresholds reached, thus providing autonomy and intelligence to the character. A prosodic interface fed from a source of text and emotive content endows a machine character with perceived emotional intelligence, Froloff Col. 12 line 58-Col. 13 line 4; natural language parsers, generally represented by action text string or words; Col. 19 lines 31-57); 
arriving at, using a medical device module on said medical device and/or a server module on said server, a dominant category of one or more of said shares (emotive state and intensity, Froloff Col. 19 lines 41-57) (Examiner notes the emotive state as the equivalent to the conscious affect); 
conveying, using said medical device module and/or said server module, said dominant category of one or more of said shares posted on said medical device application from said medical device and/or said server to said medical device application presented on a plurality of said medical devices (The software system might be installed at the phone exchange or in an intelligent answering machine, where it will listen to incoming messages and send the recipient a text message along with an emoticon indicating whether the message is urgent, happy, excited or formal. As machines and devices do more and more, emotional intelligence must be introduced so that software can serve us better. Currently, these external means to bring in emotive intelligence are limited, not cohesive, making them islands without bridges to connect these kinds of applications with other applications, Froloff Col. 8 lines 28-39; see also Col. 12 lines 34-57 discussing sending of the emotive content); 
visually presenting, on said display interface of said plurality of medical devices, one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares, wherein said consciousness affect representation appears adjacent to one or more of said shares, and wherein said consciousness affect representation is based on said dominant category of one or more of said shares posted on said medical device application (process and use emotive intelligence in games, email, ecommerce, PDAs/cells, Operating Systems and Interfaces, etc, to enhance and improve their functionality using El, Froloff Col. 5 lines 11-14; Simultaneously, the character and character actions would be displaying emotive expressions corresponding to emotive states with associated emotive intensities, morphing character display expressions with corresponding character emotive state and associated intensity changes. This can further be synchronized with prosodically outputting character text and visual display corresponding to associated emotive state and associated intensity. The result would provide a fully intelligent multi-dimensional character that can autonomously function in responding action, outwardly display emotional changes morphed in direct correlation to the emotive shifts and emotively justifiable prosodically enabled verbal output, Col. 28 lines 14-25).
While Froloff discloses a system comprising cell/PDA devices and the ability to capture external stimuli, Hoagland does not expressly disclose the “medical device application.”  
However, the Examiner asserts that the data identifying the device and application is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a device and application for capturing input) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Also under MPEP 2144.04, it is obvious to merge/duplicate/replicate/rearrange components or parts as long as the components combined or isolated still perform the same functionality individually or collectively.  Whether one big system module is implementing the functions, or whether several individual modules/components within the system are implementing the same functions, it does not explicitly or implicitly alter or impact the functionality of the system.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the data to include medical device application since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

As per claim 67, Froloff discloses as shown above with respect to claim 66.  Froloff further discloses further comprising obtaining one of more of said submissions from said medical device application presented on one or more medical devices (web publishing applications, e-mail and instant messaging applications, Froloff Col. 6 line 53-Col. 7 line 8; natural language parsers, generally represented by action text string or words, Col. 19 lines 31-57; Channels may be email, Instant Messenger, phone, browser, etc, Col. 26 line 55-56).

As per claim 68, Froloff discloses as shown above with respect to claim 67.  Froloff further discloses further comprising obtaining one of more of said submissions from at least one input/output device associated with said medical device application chosen from a group comprising keys, buttons, scroll wheel, cursors, touchscreen sensor, audio command interfaces, magnetic strip reader, optical scanner, near field communication, speaker, a microphone (The I/O devices 114 may include any combination of displays, keyboards, track point devices, mouse devices, speech recognition, prosodic devices and the like. In some embodiments, the I/O devices are integrated, such as in the case of a touch screen or display panel. The networked devices 117 could be displays, desktop or PC-based computers, workstations, or network terminals, wireless handheld or other networked computer systems. As such, aspects of the invention can be practiced on a single computer system as well as over a network of computer devices, Froloff Col. 15 lines 20-29).

As per claim 69, Froloff discloses as shown above with respect to claim 67.  Froloff further discloses wherein one or more patients are associated with one or more of said shares posted on said medical device application and based on said visually presenting one or more of said shares and said visual consciousness affect representation corresponding to one or more of said shares determining the health and/or safety of one or more of said patients (physical pain, Froloff Col. 17 lines 7-22 and Col. 17 line 25-Col. 18 line 21).	

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure (additional references can be located on the PTO-892):
Bill (US PG Pub. 2006/0143647) Personalizing Content Based On Mood.
Guzak et al. (US PG Pub. 2011/0040155) Multiple sensory channel approach for translating human emotions in a computing environment.
Gansca et al. (US PG Pub. 2014/0215351) Gradation coding to express sentiment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629